DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/1/2021 has been entered.  Claims 1 and 4-9 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitations “when the first connecting portions connect the first actuators to the first movable base such that the first actuators are turned relative to the first movable base, the second connecting portions connect the first actuators to the first installation base such that a relatively positional relationship between each of the first actuators and the first installation base is unchanging, when the second connecting portions connect the first actuators to the first installation base such that the first actuators are turned relative to the first installation base, the first connecting portions connect the first actuators to the first movable base such that a relatively positional 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garnjost US 5533933 (hereinafter Garnjost) in view of Osler US 10010758 (hereinafter Osler).
Re. Cl. 1, Garnjost discloses: A motion base (Fig. 1) comprising: a first installation base (13, Fig. 1); a first movable base (14, Fig. 1) on which a placement subject is to be placed (see Fig. 1), the first movable base being disposed on the first installation base (see Fig. 1); two first actuators (33 and 34, Fig. 2) each of which is extendable and contractible (see Fig. 2, to move the member 13 about x, y and z axes); first connecting portions (36, Fig. 1-2) connecting the first actuators to the first movable base (see Fig. 1-2); second connecting portions (18, Fig. 2) connecting the first actuators to the first installation base (see Fig. 2); and a spherical surface body (16, Fig. 2) that has a spherical surface-shaped portion (see Fig. 2), is disposed on the first installation base (see Fig. 2), and supports the first movable base such that an attitude of the first movable base can be changed relative to the first installation base by rolling the spherical surface-shaped portion on the first installation base (Col. 2 Lines 5-12), wherein when the first connecting portions connect the first actuators to the first movable base such that the first actuators are turned relative to the first movable base (see Fig. 1-2 about point 26), the second connecting portions connect the first actuators to the first installation base such that a relatively positional relationship between each of the first actuators and the first installation base is unchanging (see Fig. 2, due to connections 18, 33 and 34 remain connected to 13 in an unchanged manner since they do not disconnect or change location on 13), when the second connecting portions connect the first actuators to the first installation base such that the first actuators are turned relative to the first installation base (see Fig. 1-2, about pivot in 18), the first connecting portions connect the first actuators to the first movable base such that a relatively positional relationship between each of the first actuators and the first movable base is unchanging (see Fig. 2, due to connections 36, 33 and 34 remain connected to 14 in an unchanged manner since they do not disconnect or change location on 14), each of the first actuators extends and contracts between one of the first connecting portions and one of the second connecting portions and changes the attitude of the first movable base relative to the first installation base with the first movable base supported by the spherical surface body and the first actuators in a three-point support manner (see Fig. 1-2 and Col. 2 Lines 5-12).
Re. Cl. 5, Garnjost discloses: a two-rotational-degrees-of-freedom shake of the first movable base relative to the first installation base around a roll axis and a pitch axis is achieved by extending or contracting the first actuators (see Fig. 1-2; Col. 2 Lines 5-12).
Re. Cl. 6, Garnjost discloses: the motion base further comprises a second installation base (11, Fig. 1-2) comprising a first turntable (11, Fig. 1-2) and a second actuator to turn the first turntable (Col. 2, Lines 12-15, rotary drive), and the first installation base is disposed on the first turntable (see Fig. 1-2).
Re. Cl. 7, Garnjost discloses: a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Col. 2 Lines 12-15).
Re. Cl. 8, Garnjost discloses: the motion base comprises a second movable base (11, Fig. 1-2) comprising a second turntable (11, Fig. 1-2) and a third actuator to turn the second turntable (Col. 2, Lines 12-15), and the second movable base is disposed on the first movable base (see Fig. 1-2, due to its connection to 13).
Re. Cl. 9, Garnjost discloses: a shake of the second movable base around the yaw axis is achieved by turning the second turntable by the third actuator (Col. 2, Lines 12-15).
Garnjost discloses that the central support can be in various forms including a spherical bearing (Col. 5 Lines 23-25 and Lines 33-35) but does not disclose the spherical surface-shaped portion being fixed to the first movable base such that the spherical surface-shaped portion faces the first installation base (Cl. 1) or the spherical surface body is fixed to the first movable base with the spherical surface-shaped portion facing downward (Cl. 4). Osler discloses a motion base (Fig. 2) which includes an installation base (112, Fig. 2) and a movable base (116, Fig. 2) disposed on the installation base (see Fig. 1) and a spherical surface body (114, Fig. 2) that has a spherical surface-shaped portion (see Fig. 2, exterior surface of 114), which supports the first movable base such that an altitude of the movable base can be changed relative to the installation base by rolling the spherical surface shaped portion (see Fig. 2, about directional arrows); the spherical surface body is fixed to the first movable base with the spherical surface-shaped portion facing downward and faces the first installation base (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Garnjost device to include the spherical (Col. 5, Lines 23-25 and Lines 33-35) and Osler discloses a known example of a spherical bearing which enables for rock, wobble, and or swivel with a side-to-side rocking motion, a front-to-back rocking motion or both a side-to-side rocking motion and a front-to-back rocking motion (Abstract, Lines 11-14).
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that paragraph 0038 of Applicant’s specification supports the pertinent features in claim 1 and therefore the limitations are not indefinite, the Examiner disagrees.  Paragraph 0038 merely provides an explanation as to how the actuators can be connected to the movable and installation bases.  There is no discussion as to how the connectors can connect the actuators to the movable/installation bases in both a turning and unchaning manner.  The limitations appear to contradict themselves since by having a turning or movable connection would alter or change the relative positioning of connected structures.  Therefore, Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that since Garnjost discloses that both ends of the actuators are pivotally connected to respective coupling members, the claims do not disclose actuators, one of which being rotatably connected and another being connected with a fixed positional relationship, the Examiner wishes to point out that this feature is not currently claimed by the Applicant.  As discussed above, in reference to the 35 USC 112(b) rejection, claim 1 states that the actuators are both turned relative to In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that since Garnjost requires that the pivot point (16) needs to slide relative to capsule (14) to change the altitude with a fixed rotation center of the pivot point (16), the combination of Garnjost in view of Osler does not disclose the limitation of “the first movable bas can be changed relative to the first installation base by rolling the spherical shaped portion on the first installation based,” the Examiner disagrees.  Applicant appears to be arguing against the Garnjost reference individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the Examiner replaces the central support (which includes the pivot (16)) with the spherical body (see 114, Fig. 2) of Osler.  It is the Examiner’s position that the attitude of the capsule (14) in Garnjost would change by rolling the spherical body (114) of Osler in the same manner as shown in Fig. 2 of Osler, that being rolling the spherical . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gwinnett US 1789680, Mark US 2016/0345741 and Sywak US 2014/0261092 disclose other known movable base assemblies which are relevant to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632